Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL. 
Status of Claims
Claims 1-25 are pending.  
Priority
Instant application 16455353, filed 6/27/2019 claims priority as follows:

    PNG
    media_image1.png
    52
    391
    media_image1.png
    Greyscale
.
Applicant submitted a translation of the foreign priority document and therefore the 9/28/2018 priority date is granted.
Response to Applicant Amendment
In the response received 3/2/2022, submitted a certified translation and Applicant amended independent claims 1 and 14 to require “wherein R1 and R8 positions as denoted in Formula 2 are not combined with the L in Formula 1”.
In view of the translation and perfecting priority, the 102 rejection over the ‘128 publication is withdrawn. 
In view of the amendment, the 102 rejection over the ‘204 publication is withdrawn.  A new matter rejection was considered but was not applied because Applicant cited positions in the specification giving support for the claim amendment.
The 103 rejection over the ‘218 publication is withdrawn because Applicant amended the claims and perfected priority.
With respect to secondary considerations and the ‘204 publication, the results are not commensurate with the broad genus.  However, a 103 rejection making a positional isomer argument is not made based on the ‘204 publication alone.  The 103 rejection below is applied using an additional reference teaching a compound which suggests an alternative connectivity.
Claims 6, 10, 16 and 20 are withdrawn as not reading on the expanded specie.  
It should be noted that two different rationales are present in the 103 below.  The first rationale is based on a positional isomer supported by the secondary reference.  The second rationale is based on substituting the compound in the secondary reference for a compound in the primary reference.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7-9, 11-12, 14-15, 17-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR-20100113204 (“the ‘204 publication”, made of record on the IDS) in view of the article to Shukla et al. (“the S article”, made of record on the IDS).
The ‘204 publication teaches electronic device have multiple electrodes and layers in between (abstract for example):

    PNG
    media_image2.png
    210
    642
    media_image2.png
    Greyscale
.
 Further, the ‘204 publication teaches subgenus:

    PNG
    media_image3.png
    186
    257
    media_image3.png
    Greyscale
.
Further, the ‘204 publication teaches species:

    PNG
    media_image4.png
    181
    470
    media_image4.png
    Greyscale
.
In this case, R2-R3 is combined to form a hexagonal ring, R1 = an aryl group; L is a substituted arylene group of 6 to 30 carbon atoms for forming a ring, Ar1 and Ar2 = aryl group of 6 to 40 carbon atoms.  Alternatively, R8 is substituted aryl and L is a direct linkage.  Since the structure overlaps one would expect the device to be capable of producing blue light.
The ‘204 publication fails to teach an anticipatory specie wherein the ring is not substituted on the R1 or R8 position.
However, the ‘204 publication teaches alternative substituents on the pyridoindole suggesting alternative positions for substitution.  For example, compound 18 has a substituent in the R6 position relative to the instant claims, compound 31 has a substituent in the R4 or R5 position of the instant claims.  The point is that there is a suggestion of alternative substituents around the ring.  See also compounds such as 35-50 for more suggestion of alternative substitution possibility. 
The ‘204 publication fails to teach an anticipatory compound used in a device.
The S article teaches compounds for use in semi-conductor chemistry which is an overlapping field of endeavor with the ‘204 publication:

    PNG
    media_image5.png
    112
    339
    media_image5.png
    Greyscale
.
Further, the S article teaches:

    PNG
    media_image6.png
    70
    263
    media_image6.png
    Greyscale
.
Thus, the ‘204 publication suggests that one would predict that compound substituted in another position of the pyridoindole ring would function in organic semi-conductor chemistry.
It would have been prima facie obvious to one having ordinary skill in the art to change the position of connectivity on the ring – make a positional isomer of the compounds in the ‘204 publication – because the S article teaches that alternative positions lead to compounds that are capable of having organic semiconductor properties.  The primary reference teaches all the limitations of the claims except the connectivity to the pyridoindole.  The S article suggests that alternative positions of an amine containing substituent can lead to compounds having organic-semi-conductor properties.  Thus, one would predict that a positional isomer of the compounds in the ‘204 publication would have such properties.  With respect to secondary considerations, the data in the specification is not commensurate in scope with the claims.  Claims 1, 21 and 23-24 for example are rejected under this rationale using compounds 26 and 27 for example.
Alternatively, in KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
Applying prong B of KSR, one skilled in the art could substitute the compound in the S article for a compound in the ‘204 publication and arrive at the instant claims.  The instant claims allow for Ar1 and Ar2 to be an alkyl group.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim Objections
Claim 13 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Table 2 of Applicant results show improved properties for selected compounds relative to comparable compounds.  There is no teaching, suggestion, or motivation to choose to arrive at these specific species claimed.  

Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622